Citation Nr: 1647188	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-15 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for other specified trauma and stressor related disorder, previously rated as posttraumatic stress disorder, formerly anxiety disorder, NOS. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1972 and from April 1973 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision granted service connection for anxiety disorder at 30 percent disabling.  In December 2015, the rating was increased to 50 percent disabling.  Effective September 14, 2015, the Veteran's service-connected disability was phrased as other specified trauma and stressor related disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Veteran appeared for a VA examination in which anxiety was diagnosed.  

In April 2013, a VA examination diagnosed PTSD, with symptoms of anxiety and sleep impairment, depressive disorder, with symptoms of depressed mood and sleep impairment, and borderline personality disorder, with symptoms of difficulty forming and maintaining effective relationships.  The examiner specified that borderline personality disorder accounted for at least 50 percent of the Veteran's total social and occupational impairment.

In September 2016, VA received a September 2013 DBQ that appears to have been completed by a private examiner, Dr. H. H.-G.  The examiner diagnosed anxiety only, and stated that the anxiety accounted for occupational and social impairment with deficiencies in most areas.  The examiner stated that the Veteran has been fired for his temper and aggression, and cannot sustain the stress from a competitive work environment.

The Veteran appeared for a VA examination in September 2015.  The examiner diagnosed "other specified trauma and stressor related disorder," depressive disorder, and personality disorder.  The examiner stated that depressive disorder had symptoms of dysphoric mood and disturbed sleep, personality disorder had symptoms of anger, identity disturbances, unstable relationships, affective instability and chronic emptiness, and "other specified trauma and stressor related disorder" had symptoms of intrusive thoughts and guilt.

An additional, clarifying medical opinion is required as the record contains conflicting evidence.  Some medical opinions of record indicate that many of the Veteran's psychiatric symptoms are attributed to personality disorder, while the September 2013 private examiner attributed the psychiatric symptoms to service-connected anxiety.  

Further, the Veteran has iterated that he is unemployed and his psychiatric symptoms render him unable to work.  SSA treatment records reflect that the Veteran is disabled due to both his psychiatric disabilities and also musculoskeletal disabilities such as non-service connected back disorder.  A medical opinion is also sought to determine to what extent the Veteran's service-connected psychiatric disability renders him unable to pursue gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current private or VA treatment records since they were last added to the record in 2016.
2.  Thereafter, return the claims file to the same examiner who conducted the September 2015 VA examination, if available.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.  If examination of the Veteran is required to answer the below inquiries, one should be scheduled.

The examiner is asked to provide the following opinions with supporting rationale: 

A.  From June 2010 to present, please clarify, to the extent possible, which of the Veteran's psychiatric diagnoses, to include PTSD, anxiety, depressive disorder, borderline personality disorder, are related to his service-connected psychiatric disability.  If the examiner is not able to determine which diagnoses are related to his service-connected disability, explain why.

B.  From June 2010 to present, please clarify, to the extent possible, which of the Veteran's psychiatric symptoms are attributed to each diagnosis, to include: 
1) PTSD, 
2) anxiety, 
3) depressive disorder, and 
4) borderline personality disorder.  If the examiner is not able to determine which symptoms are related to each diagnosis, explain why.

C.  The examiner should assess the functional impairment caused by the Veteran's service-connected psychiatric disorder on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

2.  After the above is complete, readjudicate the Veteran's increased rating claim, and claim for TDIU.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




